


























December 31, 2009




  







Dear :




(a)

We hereby agree with you that if within six (6) months after a Change in Control
of Arrow Financial Corporation (“Arrow”), you incur a Termination of Employment
(i) at our election (or that of the successor company) or one of its Affiliates
or (ii) by your election after (A) you are not offered a position with Arrow (or
the successor company) or one of its Affiliates at a base salary at least equal
to your base salary immediately prior to the Change in Control (your “Base
Salary”), or (B) you are offered a position with Arrow (or the successor
company) or one of its Affiliates which requires you to relocate more than 50
miles, then you will be entitled to receive a cash payment equal to one year’s
Base Salary.  Subject to paragraphs (c) and (d) below, such cash payment will be
paid over a one year period in equal installments in accordance with Arrow’s
regular payroll practice, commencing on the first payroll period beginning after
the date of your Termination of Employment.




(b)

You will also be entitled to continuing coverage for one year after your
Termination of Employment, under our group medical, dental and term life
insurance, including any cost-sharing arrangements.  




(c)

Notwithstanding anything to the contrary in the Agreement, if you are a
“Specified Employee,” you may not receive a payment of nonqualified deferred
compensation, as defined in Section 409A of the Internal Revenue Code and the
regulations thereunder, until at least six (6) months after your Termination of
Employment.  Any payment of nonqualified deferred compensation otherwise due in
such six (6) month period shall be suspended and become payable at the end of
such six (6) month period.




(d)

In the case of an unforeseeable emergency, as defined in Internal Revenue Code
Section 409A, the Board of Directors of Arrow, upon written request, shall
permit the immediate distribution of all or any portion of the amounts payable
to you, to the extent permitted under Internal Revenue Code Section 409A and the
regulations thereunder.




(e)

The terms “Change in Control,” “Termination of Employment,” “Specified Employee”
and “Affiliate” are defined on Exhibit A attached to this letter.




(f)

To receive the above benefits, you must remain continuously employed by Arrow
Financial Corporation or one of its Affiliates until the closing date of the
Change in Control.  However, if you are offered a continuing position but at a
reduced salary or which requires you to relocate more than 50 miles, and you
elect to accept that offer, you still may collect the benefits hereunder if you
incur a Termination of Employment within six (6) months after the Change in
Control.




(g)

This letter agreement will continue until December 31, 2010 or your earlier
Termination of Employment.




Please indicate your acceptance of this proposal by signing below on the
enclosed copy, and return the copy to me.  Upon my receipt of your executed
copy, this letter will constitute a binding agreement between us, governed by
New York law.




Sincerely,




/s/ Thomas L. Hoy

Chairman, President & C.E.O.


ACCEPTED AND AGREED TO as of this 31st day of December, 2009.










/s/ Thomas J. Murphy

(Signature of Officer)






